DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9-11, 13, 14, 17-20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa 4,981,482 and further in view of Chikama 5,154,166.
For claim 1, Ichikawa discloses an endoscopic system (abstract) comprising: an endoscope (2:49) configured to provide remote visualization; a dilator member (figs 1, 2, 5, 9 show multiple variants) having a proximal portion, a distal portion, a distal end, and a dilator passage (e.g. fig 2, 5) extending from the proximal portion through the distal end, the dilator member further comprising a dilation surface (e.g. fig 2, 5; surface of 1a, 2a) being atraumatic (to the extent that the dilation surface is not configured to and intended to pierce tissue), and located about an outer surface at the distal portion, where a profile of the dilator surface increases in size along a proximal direction such that insertion of the dilator portion in an opening in tissue dilates the tissue (e.g. fig 2, 5).
Ichikawa does not disclose “an independently manipulable guide tube extending from the distal end of the dilator member and having a guide passage”.  Chikama teaches a guide tube (bag 8; fig 4; 4:33-50.  The bag is flexible and fitted over a rigid cover 6.  This structure is also movable and removable from the endoscope and therefore is considered to be “independently manipulable”, i.e. the bag can be moved and removed from the endoscope.  The bag structure can be grasped as it sits over the endoscope and be moved independently relative to the endoscope.  The bag per se is considered the claimed guide tube, but the modification from Chikama also includes the additional rigid cover 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Chikama into the invention of Ichikawa in order to configure “an independently manipulable guide tube extending from the distal end of the dilator member and having a guide passage within the dilator passage” because it provides a protective barrier for the endoscope and helps protect the subject from contamination from the endoscope.
Modified Ichikawa discloses where the endoscope is advanceable through the guide passage such that a visualization end of the endoscope can be independently repositioned within the guide tube when the guide tube is positioned within a patient (Chikama: the endoscope cover is placed over the endoscope: abstract; additionally, Chikama at 1:25-2:2 describes a cover that is fitted over an endoscope which can come off of the endoscope due to repeated motion “to and fro”, which would require readjustment of the rigid cover and since the bag 8 is configured over the rigid cover, the bag itself is also required to be adjusted, and therefore the endoscope is adjustable and repositionable independently from the bag/guide tube.  Also, at 1:66-2:2 explicitly describe the rigid cover 6 and therefore the bag 8 is configured to be attachable and detachable from the endoscope and therefore is not considered to be “fixed”, but rather fitted and adjustable onto the endoscope).
For claim 4, modified Ichikawa discloses the endoscopic system of claim 1, where the dilator member is slidable relative to the guide member/tube (Ichikawa describes the endoscope sliding in the dilator and therefore the modified cover is slidable within the dilator: abstract).
For claim 5, modified Ichikawa discloses the endoscopic system of claim 1, where the guide member/tube is transparent (Chikama: abstract).
For claim 7, modified Ichikawa discloses the endoscopic system of claim 1, where the guide member/tube is flexible (Chikama 1:22-26). 
For claim 9, modified Ichikawa discloses the endoscopic system of claim 1, where the guide member/tube is removable from the dilator member (abstract describes the removable nature of the endoscope and therefore the modified cover from the tube).
For claim 10, modified Ichikawa discloses the endoscopic system of claim 1, where the endoscope is advanceable through the dilator passage (abstract).
For claim 11, modified Ichikawa discloses the endoscopic system of claim 1, where the distal end of the guide member/tube is tapered (Ichikawa: e.g. fig 2).
For claim 13, modified Ichikawa discloses the endoscopic system of claim 1, where endoscope further comprises a flexible body having the visualization end located at a distal portion of the flexible body (Chikama: 1:27-35 describes a flexible endoscope with a visualization end at the distal end).
For claim 14, Ichikawa discloses a dilation system (abstract) for use with an endoscope configured to provide remote visualization, the endoscope (2:49) comprising a visualization end located at a distal portion, the dilation system comprising: a dilator member (figs 1, 2, 5, 9 show multiple variants) having a proximal portion, a distal portion, a distal end, and a dilator passage (e.g. fig 2, 5) extending from the proximal portion through the distal end, the dilator member further comprising a dilation surface (e.g. fig 2, 5; surface of 1a, 2a) being atraumatic (to the extent that the dilation surface is not configured to and intended to pierce tissue), and located about an outer surface at the distal portion, where a profile of the dilator surface increases in size along a proximal direction such that insertion of the dilator portion in an opening in tissue dilates the tissue (e.g. fig 2, 5).
Ichikawa does not disclose “an independently manipulable guide tube extending from the distal end of the dilator member and having a guide passage in fluid communication with the dilator passage”.  Chikama teaches a guide tube (bag 8; fig 4; 4:33-50.  The bag is flexible and fitted over a rigid cover 6.  This structure is also movable and removable from the endoscope and therefore is considered to be “independently manipulable”, i.e. the bag can be moved and removed from the endoscope.  The bag structure can be grasped as it sits over the endoscope and be moved independently relative to the endoscope.  The bag per se is considered the claimed guide tube, but the modification from Chikama also includes the additional rigid cover 6).  The proximal ends of the cover and dilator are open and therefore are considered in communication.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Chikama into the invention of Ichikawa in order to configure “an independently manipulable guide tube extending from the distal end of the dilator member and having a guide passage in fluid communication with the dilator passage” because it provides a protective barrier for the endoscope and help protect the subject from contamination from the endoscope.
Modified Ichikawa discloses where the endoscope is advanceable through the guide passage such that the visualization end of the endoscope can be independently repositioned within the guide tube when the guide tube is positioned within a patient (Chikama: the endoscope cover is placed over the endoscope: abstract; additionally, Chikama at 1:25-2:2 describes a cover that is fitted over an endoscope which can come off of the endoscope due to repeated motion “to and fro”, which would require readjustment of the rigid cover and since the bag 8 is configured over the rigid cover, the bag itself is also required to be adjusted, and therefore the endoscope is adjustable and repositionable independently from the bag/guide tube.  Also, at 1:66-2:2 explicitly describe the rigid cover 6 and therefore the bag 8 is configured to be 
For claim 17, modified Ichikawa discloses the endoscopic system of claim 14, where the dilator member is slidable relative to the guide member (Ichikawa describes the endoscope and therefore the modified cover is slidable within the dilator: abstract).
For claim 18, modified Ichikawa discloses the endoscopic system of claim 14, where the guide member/tube is transparent (Chikama: abstract).
For claim 20, modified Ichikawa discloses the endoscopic system of claim 14, where the guide member/tube is flexible (Chikama 1:22-26).
For claim 22, modified Ichikawa discloses the endoscopic system of claim 14, where the guide member/tube is removable from the dilator member (abstract describes the removable nature of the endoscope and therefore the modified cover from the trocar).
For claim 23, modified Ichikawa discloses the endoscopic system of claim 14, where the endoscope is advanceable through the dilator passage (abstract).
For claim 24, modified Ichikawa discloses the endoscopic system of claim 14, where the distal end of the guide member/tube is tapered (Ichikawa: e.g. fig 2).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Chikama as applied to claim 1 above, and further in view of Nobles et al. 5,385,572.
For claim 6, Ichikawa does not disclose the endoscopic system of claim 1, where the dilator member is transparent.  Nobles teaches a transparent trocar (figs 6, 8, 9, 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Nobles into the invention of Ichikawa in order to configure where the dilator member is transparent because it allows illumination through the trocar and facilitates maintenance of the trocar by providing the ability to assess the internal channel.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Chikama as applied to claim 1 above, and further in view of Pauker et al. 6,554,793.
For claim 8, Ichikawa does not disclose the endoscopic system of claim 1, where the dilator member is flexible.  Pauker teaches a trocar which can have variable flexibility, i.e. stiffened and made flexible (15:4-19).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Pauker into the invention of Ichikawa in order to configure where the dilator member is flexible because it provides additional functionality and allows the device to be used in a wider range of operations. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Chikama as applied to claim 1 above, and further in view of Ko 5,354302.
For claim 12, Ichikawa does not disclose the endoscopic system of claim 1, further comprising a second dilator member slidable over the dilator member.  Ko teaches an outer tubular sleeve 12 that slides over top of an inner sheath (fig 1, abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ko into the invention of Ichikawa in order to configure a second dilator member slidable over the dilator member because it provides the capability of manipulating distensible tissue, facilitating access to various parts of the body.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Chikama as applied to claim 14 above, and further in view of Nobles et al. 5,385,572.
For claim 19, Ichikawa does not disclose the endoscopic system of claim 1, where the dilator member is transparent.  Nobles teaches a transparent trocar (figs 6, 8, 9, 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Nobles into the invention of Ichikawa in order to configure where the dilator member is transparent because it allows illumination through .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Chikama as applied to claim 14 above, and further in view of Pauker et al. 6,554,793.
For claim 21, Ichikawa does not disclose the endoscopic system of claim 1, where the dilator member is flexible.  Pauker teaches a trocar which can have variable flexibility, i.e. stiffened and made flexible (15:4-19).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Pauker into the invention of Ichikawa in order to configure where the dilator member is flexible because it provides additional functionality and allows the device to be used in a wider range of operations.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Chikama as applied to claim 14 above, and further in view of Ko 5,354302.
For claim 25, Ichikawa does not disclose the endoscopic system of claim 1, further comprising a second dilator member slidable over the dilator member.  Ko teaches an outer tubular sleeve 12 that slides over top of an inner sheath (fig 1, abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ko into the invention of Ichikawa in order to configure a second dilator member slidable over the dilator member because it provides the capability of manipulating distensible tissue, facilitating access to various parts of the body.
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.
Applicant argues that Chikama’s bag as the claimed guide tube cannot be considered the claimed guide tube per se (page 7) because “the bag cannot be manipulated independently of the endoscope”.  Applicant does concede though that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
 
/Jae Woo/          Examiner, Art Unit 3795                                                                                                                                                                                              
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795